705 N.W.2d 352 (2005)
474 Mich. 911-15
S & M MACHINERY, INC.
v.
PARAVIS INDUSTRIES, INC.
No. 128373.
Supreme Court of Michigan.
November 2, 2005.
Application for leave to appeal.
SC: 128373, COA: 258309.
On order of the Court, the application for leave to appeal the February 22, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. We DIRECT that court to consider both the procedural and substantive *353 aspects of the case.
We do not retain jurisdiction.